Jfouttlj Court of


                                      December 17,2013


                                     No. 04-13-00773-CR


                                       Pablo DUENAS,
                                            Appellant


                                               v.




                                    The STATE of Texas,
                                            Appellee


                     From the 371st District Court, Tarrant County, Texas
                                  Trial Court No. 1314224D
                   The Honorable Mollcc Bennett Westfall, Judge Presiding



                                        O R 1) E R

       The court reporter's extension of time to file the reporter's record is GRANTED. Time is
extended to January 13, 2014. No further extensions will be granted.




                                                    Rcbeea C. Martinez, JustpT

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2013.



              O



    to/                                             KeithE. MottleT
                                                    Clerk of Court